Citation Nr: 1430450	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  13-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The appellant served in the Oklahoma Army National Guard from January 1976 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that two VA Form 9s were received - one from the appellant and one from his representative.  Although the appellant indicated that he did not want a Board hearing, his representative indicated he did.  Consequently, in order to clarify whether the appellant desired a Board hearing, a letter was sent to him in May 2014.  He did not respond within 30 days as request and, therefore, the Board finds that the appellant does not want a hearing before it, and it may proceed to adjudicating his claim.


FINDINGS OF FACT

1.  The appellant performed active duty for training from April 4, 1976 to July 16, 1976, and, upon completion of his training, was immediately reassigned to his reserve unit.

2.  The competent, credible and probative evidence demonstrates that the appellant's reported low back injury that occurred during active duty for training from April to July of 1976 resolved without disabling residuals.

3.  A chronic low back disorder, to include degenerative disk and joint disease of the lumbar spine, was first diagnosed by a private physician in October 2004.  

4.  There is no competent and credible evidence that the current disability may be related to the claimed injury in service.  

CONCLUSION OF LAW

A chronic low back disorder was not incurred or aggravated during the appellant's period of active duty for training from April to July of 1976, and may not otherwise be considered as being of service origin.  38 U.S.C.A. §§ 101, 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the appellant in February and May of 2012, prior to the initial AOJ decision on his claim.  The Board finds that the notices provided fully comply with VA's duty to notify.  Likewise, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he has participated effectively as evidenced by his submission of information and evidence in support of his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the appellant, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the appellant of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the appellant's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain a medical examination or opinion in relation to the claim for service connection because the competent, credible and probative evidence fails to indicate that the appellant's diagnosed low back disorder is the result of any event, injury or disease that was incurred during his period of active duty for training from April to July of 1976.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In the present case, however, the appellant does not have any period of active duty, but rather bases his claim on his initial period of active duty for training from April to July of 1976.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA.  38 U.S.C. §§ 101(2), (22), (24), 1110; see also, Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  

Active duty for training includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty for training. 38 C.F.R. § 3.6(d)(4) . 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The appellant contends that, while in basic training at Fort Sill, his drill sergeant made his platoon do the "inch worm" exercise and this "re-injured" his spine, but he continued in training in order to not be a "no go" or "recycled."  (See statement on VA Form 21-526, Part B, p. 2.)  The appellant submitted an additional statement in February 2012 in which he related that he had injured his back playing football when he was 12 or 13 years old, for which he received treatment for, and that it did not really hurt bad again until basic training at Fort Sill.  He stated that he remembers calling his mom and his family prayed for him, and he completed training with the First Platoon, the Honor Platoon.  In support of his claim of an injury to his low back having occurred during this period of active duty for training, the appellant submitted a statement from his brother who relates that he remembers the appellant calling their mother from Fort Sill, Oklahoma, during his Army Basic Training cycle to report that he had re-injured his lower back.  He stated that he is a witness to this as they all prayed for the appellant.  He also stated that the appellant completed the training cycle in the summer of 1976.

The appellant's service treatment records are negative for any treatment for an injury to his low back or for complaints of low back pain.  His separation examination report dated June 22, 1976, shows no abnormalities of the spine were found.  In addition, on the back of this report, the appellant signed the following statement having crossed out the word "do":  "To the best of my knowledge and belief, I (do) or (do not) have any physical defects."  Furthermore, a space was left for him to list any known physical defects, and this was left blank.  

The first post-service medical evidence of treatment for a low back disorder is from October 2004, which is a letter from the appellant's specialist, who was treating him at that time for his low back pain, to his primary care physician.  In this letter, this treating specialist stated that the appellant had a history of injury to his back in early September moving boxes at his home, and that he had lower back pain as well as radiating left leg pain.  He had a magnetic resonance imaging (MRI) scan that showed central disc protrusions at both the L4-5 and L5-S1 levels as well as foraminal narrowing on the left at the L5-S1 level.  His impression was L4-5 and L5-S1 disc herniation and foraminal stenosis at L5-S1 on the left with left sided L5 radiculopathy.  The report of a subsequent orthopedic evaluation for rehabilitative services conducted in January 2005 shows the date of onset of symptoms was September 3, 2004.  It is noted that the appellant reported symptoms of constant left anterior tingling and numbness; occasional left lower extremity muscle spasms; and left thigh hypersensitivity to touch and/or tenderness.  It is further noted that the appellant reported the onset of symptoms after moving boxes in his garage, and the symptoms originally included low back pain that had mostly resolved with lumbar epidural steroid injections.  The assessment was that the appellant had easily irritated left lower extremity radicular pain indicative of a laterally located disc lesion.  Also, he was noted to have no particular movement loss which may indicate annular tear versus obstruction.  

Subsequent records demonstrate the appellant reinjured his low back in July 2005 in a work-related incident and in a motorcycle accident in December 2007.  He had another MRI study of this lumbar spine in November 2010 and orthopedic evaluation for his ongoing issues with his back in December 2010.  The November 2010 MRI report shows an impression of tiny to mild posterior disc bulges at the T12-L1, L1-2, and L3-4 through L5-S1 levels; and bilateral facet arthritis from the L2-3 through L5-S1 levels.  The orthopedist's December 2010 treatment note indicates his evaluation of the MRI was that it showed there was some multilevel degenerative changes with facet arthropathy and moderate foraminal narrowing at the L3-4, L4-5 and L5-S1 levels, as well as degenerative changes through the entire lumbar spine.  The orthopedist's assessment was the appellant has multilevel degenerative disc disease with ongoing chronic back pain.  

Finally, an October 2012 VA Primary Care note shows the appellant reported he has always had low back pain.  It is noted that he reported that he was involved in a motorcycle accident in December 2007 but was told he did not have any major injury; however, after he went back to work, he noted worsening of his low back pain and saw an orthopedist.  He had repeat MRI of the lumbar spine, which per his history did not show any change.  Conservative treatment was advised.  On physical examination of the back, it was noted there was no point tenderness.  The physician held off treatment until she was able to review the appellant's old medical records, including the last MRI.  In an addendum note, she indicates she has reviewed these records, including the MRI from November 2010 - which she indicates showed mild degenerative joint disease with some mild to moderate facet arthritis.  She stated that she was unsure why the appellant was on narcotics based on the MRI report and instead recommended treatment with nonsteroidal anti-inflammatories and possibly physical therapy to strengthen his back muscles.  

After reviewing the evidence which is of record, the Board finds that the preponderance of the evidence weighs against the appellant's contention that his current low back disorder resulted from an injury that reportedly occurred during his period of active duty for training from April to July of 1976.  To the extent that the appellant claims an injury during such training, his contentions are contradicted by the normal separation examination in June 1976 and his signature on the report of this examination essentially agreeing with the findings that he had no physical defects at that time.  Even if the Board were to concede that the appellant injured his back during basic training given his brother's corroborating statement, there is no evidence that such injury resulted in a chronic disability during such service.  The service treatment records are silent for any treatment for complaints of such an injury or of him having any low back pain, the separation examination was negative for any abnormal findings related to the spine (to which the appellant agreed), and there is no evidence of any treatment until many years after his discharge.  Moreover, the appellant's statements that he went on after the reported injury to his low back to not only complete his training, but to do so with the First (Honor) Platoon, is evidence that said injury did not cause a chronic disability at that time.

In addition, the appellant has not claimed that he continued to have low back pain from the time of the reported injury nor has he reported any treatment until the injury he incurred in September 2004, nor did he report to any of his treating physicians a history of injury during his active duty for training in 1976.  (See VA Form 21-526, Part B, p. 1; October 2004 private treatment note; and January 2008 private treatment note.)  Consequently, there is no evidence that the appellant had a low back disorder for over 28 years after his period of active duty for training in 1976.  This absence of documented complaints weighs against the claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the claimant's entire medical history, including a lengthy period of absence of complaints.).  

Furthermore, the appellant has not provided any medical opinion relating his current low back disorder to the reported injury that was incurred during the 1976 period of active duty for training.  Rather, the appellant relies on his own statements relating his current low back disorder to said injury.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology, 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  However, whether a particular disability is the type of disability for which lay evidence is competent should be determined on a case-by-case basis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The presence of degenerative joint disease or degenerative disc disease of the spine, however, is a determination "medical in nature" and not capable of lay observation as these conditions generally require diagnostic testing, such as  X-rays and MRIs to diagnose.  Furthermore, the etiology of low back pain is a complex medical question that is not within the competence of a layperson.  As the appellant has not shown that he has any particular medical knowledge, the Board finds that his lay opinion that his current low back disorder was caused by the reported injury that occurred during the period of active duty for training in 1976 is not probative. 

Furthermore, with regard to the appellant's statement on his VA Form 9 that his doctors (along with others) are in agreement with him that the reported back injury during basic training has led to his spinal disabilities, the Board does not find this statement alone, without a physician's statement as to etiology, to be probative nexus evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (statement of physician on subject of etiology is necessary instead of layperson account, as a reliable indicator of physician's opinion and its underlying basis).

For the foregoing reasons, the Board finds that a low back injury that reportedly occurred during the appellant's period of active duty for training from April to July of 1976 resolved without disabling residuals.  A chronic low back disorder, to include degenerative joint disease and degenerative disc disease of the lumbar spine, was not present until many years after service and is not related to any incident during service.  Accordingly, the Board concludes that a chronic low back disorder was not incurred in or aggravated during a period of active duty for training from April to July of 1976.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The evidence does not establish a nexus between the appellant's current low back disorder and his period of active duty for training in 1976.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


